Drawings

Figures 1-2, 5, 8, 9c-9f, 10, and 14, are of insufficient quality for consideration.   The Figures appear to be low quality replications of photographs.  
These drawings are objected to under 37 CFR 1.83(a) because they fail to show any discernable details of the invention as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Replacement Sheet does not provide any significant improvement.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is unclear for several reasons (most likely due to the claims being a direct translation from a different language).
First, several antecedent basis issues are present e.g. “the color code is a color, pattern, image and/or data printed”, “the color, pattern image and/or data display”, and “the color, pattern, image and/or data displayed” are all inconsistent and confusing.
	Second, the recitation “wherein the color code is a color, pattern, image and/or data printed by the MTX [magnetically tunable photonic crystal ink]” is unclear.  The color image is formed of the MTX ink, not “printed by” the ink.  The claim could recite “is formed by” rather than “printed by”, however, this is essentially a redundant statement compared to the first recitation.
	Third, the recitation “the color, pattern, image and/or data displayed at the at least one observation angle are information obtained by decoding the color code” is not definite or clear.  The structure which makes up the code cannot be ascertained by its “decoding”.

	This is not intended to be a comprehensive or exhaustive list of 35 USC 112 issues, as dependent claims have similar issues.  However, it is the responsibility of the applicant to comply with 35 USC 112.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joo (US 2015/0323815).
In respect to claims 1-2, 8-10, 12-17, and 23-24, the claimed subject matter is indefinite for the reasons detailed in the 35 USC 112(b) above, but as best can be ascertained, Joo disclose a security medium comprising a single layer color code 720 which is a machine readable (decodable) pattern (2D barcode/QR Code), the pattern is formed from magnetically tunable photonic crystals which may further comprise optically variable pigments (or fluorescent pigments), thus providing a change with observation angle (0050-0051).  The magnetically tunable photonic crystals may be formed in a solvent (ink) which may be selectively cured to fix the color at those locations (0110).
In respect to the amended subject matter, Joo does not disclose encoding a binary code derived from the color code, however this is not within the scope of the “security medium” i.e. the binary code is a separate entity.  Thus, converting the color code into a binary code (and also comparing this code) is intended use.   The color code disclosed by Joo is capable of being used in this fashion, and thus reads on the structure of the claim.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).
In respect to claims 3 and 4, Joo discloses that the magnetically tunable photonic crystals are cured with UV light during application of the electromagnetic field, which controls the color before curing (0110).
In respect to claim 5, Joo discloses structural change do to bending (0102), however this is merely intended use.
In respect to claims 6 and 7, Joo discloses the claimed invention for the reasons stated above, and further discloses that the magnetically tunable photonic crystals may be controlled such to adjust their transparency (0090-0091; Fig. 6).
In respect to claim 11, Joo disclose a “three-dimensional effect” was is tenous and provides no particular structure e.g. such as the background changing colors with electromagnetic energy while the cured code remains static.
In respect to claims 18-22, Joo discloses all the structural features claimed such as the printed medium being either transparent or opaque.  Any claims drawn to methods of decoding are intended use and have no bearing on the particular structure being claimed.   It is further noted that actual method steps of decoding, if claimed, would likely result in withdrawal via original presentation.

Response to Arguments

Applicant's arguments filed 03/02/22 have been fully considered but they are not persuasive.
	As detailed above, Joo does not disclose encoding a predetermined observation angle of the color code into binary code or comparing the binary code for authenticity, however, encoding into a binary code is a method step and intended use of the structure.   Because the color code of Joo is capable of being converted into a binary code, there is no claimed structural differentiation. 
The 35 USC 112(b) rejection has been overcome by amendment.
	The Replacement sheet for the Drawings is not entered, as no discernable improvement over the previously objected Drawings is overcome.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637